     Case: 4:18-cv-01744-RLW Doc. #: 1 Filed: 10/12/18 Page: 1 of 7 PageID #: 1
 REC'E\VED
                                       UNITED STATES DISTRICT COURT FOR
  OC112 'l.OiB                         THE EASTERN DISTRICT OF MISSOURI
 U.S. District Court                                     DIVISION
Eastern District oi MO

                                                                 )
                                                                 )                     Complaint for a Civil Case
                                                                 )
                                                                 )
                                                                 )
                                                                 )
    (Write the full name of each plaintiff                                                 Case No.
                                                                 )
    who is filing this complaint. If the                                                   (to be assigned by Clerk of
                                                                 )
    names of all the plaintiffs cannot fit in                                              District Court)
                                                                 )
    the space above, please write "see                                                      // -r:·                                               n\\
                                                                                              v Vlf..Y l                      DQ...rJ\ A. tJ cl Qd
                                                                                                                      I                       _
                                                                 )                                               R.tA{
    attached" in the space and attach an
                                                                 )                          Plaintiff requests trial by jury:
    additional page with the full list of
                                                                 )
    names.)                                                                                  [21Yes           0No
                                                                 )
     v.     L-AR~Y          tJ Gw B"1RN                          )

            h~
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )

    (Write the full name of each defendant.                      ~
    The caption must include the names of
    all of the parties. Fed. R. Civ. P. lO(a).                   )
    Merely listing one party and writing "et                     )
    al." is. insufficient. Attach additional                     ~                                                             ,



    sheets if necessary.)                   ,
          . L , . M ~ \ /Ii ff} r D{(l._e..c..1'a((.
                                                               K         1
                                                                      Q. .Pt
                                                                     (_ 1
                                                                                    ()Q.
                                                                                    ~p '
                                                                                            K<J
                                                                                                  I
                                                                                                      tJt<,    Pf.fflU--IA
                                                                                                                  .H
                                                                                                                          1




                                                                                                                          .
                                                                                                                           (V) cj~f?. /jtej'
                                                                                                                            r ii I
                                                                                                                  C e.tl..p t'illl0t'<-flS6'/'J
                                                                             \j!\
     5T. ou1S1 rrp, vr1 1.._...- /             ,                                      [lfl~;f NrAtLS€
          l/..J...        .ADttll '15Tfl_Af1fi,,(Yt.f.f)IC:..ftlC~N1'?.f...l                      ,           -fb'       -k,'     I~ P_,' -/'
          v<L(ll..,l!:/lrJs ~      N              CIVIL COMPLAINT                          pft(VAG}"          o · 1 ( (~ '1e.'jllfri ~(\.. b«(l.,-$'
      L.frJ SHAuri-e.yf<..p,y i K                                    ·              p<Lt!A'\cyoff'lc.e.fLAvji~ Afu:Ji1J1s.3vJ
      f.rJ . .S-V\~-Zf\rJ-e.   Bl fl'y.i<J~      NOTICE:                       ({o I 0 -fflce.(l._ .J~c.l.. {~ tm~ ~
      ))t... d(l..Af>(({,(VJ d hAMmAJ                                          5 H.t<..flrt..V l,rJotJs/~
    Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
    public access to electronic court files. Under this rule, papers filed with the court should not
     contain: an individual's full social security number or full birth date, the full name of a person
    known to be a minor, or a complete financial account number. A filing may include only: the last
    four digits of a social security number, the year of an individual's birth, a minor's initials, and the
     last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
    statements, or any other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the $400. 00 filing fee or an
    application to proceed without prepaying fees or costs.
Case: 4:18-cv-01744-RLW Doc. #: 1 Filed: 10/12/18 Page: 2 of 7 PageID #: 2




I.    The Parties to This Complaint

     A.     The Plaintiff(s)

     Provide the information below for each plaintiff named in the complaint. Attach
     additional pages if needed.

            Name
            Street Address
            City and County      ST Lou15
            State and Zip Code · /VI fssou/Cc           1       0 3 13q
            Telephone Number
            E-mail Address




     B.     The Defendant(s)

     Provide the information below for each defendant named in the complaint, whether the
     defendant is an individual, a government agency, an organization, or a corporation. For
     an individual defendant, include the person's job or title (if known). Attach additional
     pages if needed.



      Defendant No. 1
                                                                             l


            Name                  .>I- Latt1S (Vlo, Vrl me,, Ki 'l.f°h Ro...p Ko
                                                I


            Job or Title           J)r R.1!-Gt°"r<- o-f sr~ Co{Ji'"s \LA tv1c ..
            Street Address
            City and County                         I



            State and Zip Code        M15sovrll             1   (;st 0 t:,
            Telephone Number
            E-mail Address


            (If more than one defendant is named in the complaint, attach an additional
            page providing the same information for each gdditional defendant. Jfyouare
            suing for violation of your civil rights, you must state whether you are suing
            each defendant in an official capacity, individual capacity, or both.)
                                                               L
                                                         #: 1 Filed:~
                            Case: 4:18-cv-01744-RLW Doc. ttlf.Jr            /J
                                                                      B utt..J Page: 3 of 7 PageID #: 3
                                                                    10/12/18                                                                                    I
I                                                               /o?7o fVloflft fr\~ L/1,.x.
I                                                              s-;. [Oll11,. f'llo. G ~ t ~ 1
'O                                                             (3_~) 6 jJ 3 ,, ' <;1~                                                                  --
II                                 B;
I
                                   1'11'{, /Je.-F'<.AJJe..l\Jl~            ,                                                                            --
I
I
                             1.    sr. Lo "'~_\L.14 MC D/f<f. cf5.tz /(1 ~fl, &g_~ f.o
I                                  er i; (VI 6-f.J:.ND 8ou. l<(.v~RJ) st. L(ji~ /Vlo, (/3 (0,(., (5 ti/)                ~£ 2..'·     fl /oo
Ir-                         2~    j) L£11t'=~( ,It (VI c_Ko..fve'}'_        -                                                                     --

                                 j_ IS fJ ~ {;__/J,/J iJ /j f> Lu_/) :ST LD () i.s;_m. o,~s{a"--_( 5 l1') c~.2. ~{ {b
I

I
I                            ..,
\
I                           _51 c ti I~ N lA (tS€. c ~fZV I ANd«._t-S~N
I
t-.
I
                               :i!5_1__b)_, GJ:.AN/J J?_LUj)_~ [611;~ /Ylo, C.'")(16 ( 111./) '52-- lf.r6o
                            Cf. LPN ..S ftA<A1L<..y _f<AY-
                                                                                                                                                           --




                               Eus. N .b--~JJIJ 13 LVJJ .st Ltf(//,s-/ /lld_, b'?{Ot:. (31'f) c;z - /f1do      c.
                              s; ~ .S:- Vt Z-2-Atv'< BL-At_lock._ _                                               --
                                 r IS/_ NI ~flMJiJ f>L l/fJ s-r, Lou /s.. (Vl ( ~ 3 /(]h ('3 #) G ~ 2- ct_1_ou
-0--
I                             b ; [Jg. ·au.Ap~f<__. {VJ CJ fl A.M/V\A J      _
I                                <]_ /G, A), G-1-1-JJ/j 15LVJJ SI- Louis>
                                                                        . /-
                                                                             Mr, b~ (11(:, C311;1J c~2-- L/-ffJt;
                                                                                 .




                              I / p~l~.Ao/- aff'l 'C.e.~ ~rVNiff.tt ~O /'Je ([(S
                                    1-LS.!JL . GR.f.NL~lvj)_ ST Loc11>~ flla, 6?to}I
                                                                         ,       •
                                                                                                    c?tt/-) £r;z.~ ~/6<J

I                              RJ?iz;v)IJV/ D{'f' t CefZ fltJ:(-c<.. N <c_h o{SuAJ
                                   '11c; /U) G!ZfaJJJj {!J l.V j) S./.- lo t11 ~ /Vtd. G 3(<Jj, (st'f) G~2-~/f/oo
I                              <,j    Ro1 fl~~~~ erf ttiff'c'Jt<-(f1Af16~ offtc~.({. d""GJ 1-/oLlh'lS
                                    r 1r;_ Al, (;..~~ .tJ j) .s;LoucJ> {Vlo. G 3Lt1k
                                                                    1
                                                                                        (:S {j) ' r; ')._,-. 1 {d(J
                              /< [)_.. 1h~ st. &-111s; Mo, v~ ~\[_ f<f'<-~,.Ns ApM;tJisf~~a ~~,;,,,,Lc_}l_t±__e._e.
                                       'ftt; AJ, 6-~~ / .5f·[o:J1~ f{lo, 6~1<16                   (_ 3 l'f) GSz.~ f I tfo
I
          ..._,_




-    -   ---       -   --                -   -     -   -   -            -                   ------- -   --- . -------   - - - - - - - - - - - - - - - - ____I
Case: 4:18-cv-01744-RLW Doc. #: 1 Filed: 10/12/18 Page: 4 of 7 PageID #: 4




II.    Basis for Jurisdiction
       Federal courts are courts of limited jurisdiction (limited power). Generally, only three
       types of cases can be heard in federal court. Provide the information for this case.
       (Include all information that applies to your case)

       A.      Federal question
       List the specific federal statutes, federal treaties, and/or provisions of the United States
       Constitution that are at issue in this case.
                                                 .;                                                        .
        V,~l11f1:/'J .. of fr~V ftJ-f/QNf~ ((_<jh-ts,1 Vl~lAt16f\J6f l111/CcvJ/
        (l_._(1\\.t-5/ V1u/-A-f10N c£f fl1.Y ((t,hf:.r fo D"l~ fR-a c.,Q.5S-, of ~W
        belfh ffi...ac_ed111a.AI A.Nd S<AhSf~N1t've,,                           I   wA:Y    drc~tl"HNAif(.J
       a9AJ~ST bAs~of_ ory MV ,AJe; Rflce/. Arvd.d1~Ab'1ftty,rJ/.rftbj//fl~~"
         !.-f((.J?. ~-re.../) wrrh I 131 JlS /. eI Cf;Jf/<.y , .d'<.c-1 ref ol cits c_e.p-f'foloj Toft. {dr I(Lf!sp~t:-f,
                                                                       ,/J,fJ
      B.       Suit against the Federal Government, a federal official, or t'edera1 agency
       List the federal officials or federal agencies involved, if any.                          '-
       ST.   LG (JrJ~1VA /'r1 C.., V'<-+'t:.R.AN.J ;ApM ,·N'Jsf~Afi;fl)("h. cltcA f V..Affe.t{
       sr:- {Jill S; V fl /Vt C.. • Ac_l'ttv~ D{fl.-~ .cfof(, /::. i <1A !Zf(,,p f_o f /Jf... f ,Af'ft er A. /VI cf:z{vey
                                                                                                                         1
      ci--l (~ NUfL~. cH..R..fl..Y t ~/Vo~fl~AJ1 LP,v •..s H .PvrL~r r<-'~·r/ f.-N .sr.Az_z/<tY<
      g ~ 1' }'&cf.../    Df   (1,._,. pl~ fll • hA"" MAJ/ Ill VI';_}' ur-fI C"-1{--:;:,,,.,tf;.~ to be.t:ft
                                                                   f
      flf.lVf'<}-' offt~ A~:Jl~ /Vt C h~/S6tJ 1.J4/Vd ~t:>I/ R~fe.p~f/J-f j1.,p.{frtd'tot-,
       C.      Diversity of Citizenship o-Ff rc..~te.. JDc f( Ho lm'<-5',,
       These are cases in which a citizen of one State sues a citizen of another State or nation,
       and the amount at stake is more than $75,000. In a diversity of citizenship case, no
       defendant may be a citizen of the same State as any plaintiff.


               1.        The Plaintiff(s)

                         The plaintiff, (name)   ~~~~~~~~~~~-
                                                                                         , is a citizen of the
                         State of (name)


                         (If more than one plaintiff is named in the complaint, attach an additional
                         page providing the same information for each additional plaintiff.)
Case: 4:18-cv-01744-RLW Doc. #: 1 Filed: 10/12/18 Page: 5 of 7 PageID #: 5

III.   Statement of Claim
Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:
Case: 4:18-cv-01744-RLW Doc. #: 1 Filed: 10/12/18 Page: 6 of 7 PageID #: 6

III.    Statement of Claim
Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named' in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

        1.       What happened to you?
        2.       When did it happen?
        3.       Where did it happen?
        4.       What injuries did you suffer?
        5.       What did each defendant personally do, or fail to do, to harm you?




IV.     Relief
        State briefly and precisely what damages or other relief you want from the Court. Do
        not make legal arguments.

        I    VVAN1     f"ll-  tJ~f'IJ~ cAJl/\'LA<:j~5'1 11 w fi_j If~ rJ sf.p.f.t?. /it! '<....i\lf-f'~oN\ f'he.
                               fJ


      Sf': low~; (Yld, Ve.f'Cf'-AJVS- ~/)lMisf)~;/u'AJ (V\.c.p;cfif.I( (_t.:_f~fe.rc firAl\\.;/f/nJ
   --fi'1 1~+/iv..tf A Nd Vv/{f)NCJ t7f.otV\.J th /l'!. Y C.Ast 11 vt>( haw {f w 4 S M_A,_,Jfr.?
  -t-     fi.<.llpo ~ty-ftc_y f6 ~Cuv~tLvf? whAf hApp e.,t.R.o{ ~me, (J.Nd fa 0 6-1 ff t~ OL({-
     r..-r-~ f<?..fJ-r<i1Af a({S /vJv,,f v~J Vfhd A.fjv-i rfefe.~ fo v ftJ/14~ My fAh~1lT" ((l<jhfr-., l,N,
Case: 4:18-cv-01744-RLW Doc. #: 1 Filed: 10/12/18 Page: 7 of 7 PageID #: 7


            Do you claim the wrongs alleged in your complaint are continuing to occur now?

                                                   Yes    fKJ     No    D
                    Do you claim actual damages for the acts alleged in your complaint?

                                                   Yes    W No D
                                 Do you claim punitive monetary damages?

                                                   Yes    [XJ     No    D
 If you indicated that you claim actual damages or punitive monetary damages, state the
 amounts claimed and the reasons you claim you are entitled to recover these damages.
  Ft~ (hil/taAJ/(SJ du()/ Joo Ac.fv.11( d11/\"A':r-> ;:.tJd .fl, to,,o~rt.Joo /lf.-..d
 Te..r-: /VJ'1{/1~11J f L-1~;-rt~e fVliJNe.f'tJq dAfVl-A'Jf(,,.'S°,, 1'>1Y '<..At._ 1.S t~ .cfftJSffir.Tt
 p11tN/ f<..fJ1LAc/h.rz5/·f-(N,,,,,,.)           1 hAve.        -({fjfl.-f o-f .5afr1.eo1f}"      dff(,,va..l~pt"j.:J tifvvrio;:,
-fflom      111~ Soft-ft.£~ t:.,s;cJ~ ~Y ~A((_                    CJ!tAS-ed    by ,LrrJ's-f<__;c/..fes.s- c_6J1ldffici'
fltJcl   fk V)lflllC, N°f GflP-' '":J vvh '<.fh '<...IG                      J: /£ ~ a~ d_t~ fltJ) fh'l
 V /t/Vl C R:--f-fo 1.!...-f.5 fa vv:..f...-v..e. °fi'lf!.. f"-fA,f'h fl h <Tl/--T /)'\- }'   °'' J vtrUt«-s ~-f-fhe.. h""'dJ
V.       Certification and Closing            tiF" pµ     M (_CJ MP e..f'Q_r..Jl    LPN A wd d i.S M<nv~f f~fl..S<> Ji/         J'



         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
         knowledge, information, and belief that this complaint: (1) is not being presented for an
         improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
         cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
         extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support
         after a reasonable opportunity for further investigation or discovery; and (4) the
         complaint otherwise complies with the requirements of Rule 11.

         I agree to provide the Clerk's Office with any changes to my address where case-related
         papers may be served. I understand that my failure to keep a current address on file with
         the Clerk's Office may result in the dismissal of my case.




          I declare under penalty of perjury that the foregoing is true and correct.




                                     Signed this     IZ          day of=o=-=-~=-;t=·o=.e=.e=rz===' 20         /'i' .

                                     Signature of Plaintift\s)         ~~
